
	
		II
		110th CONGRESS
		1st Session
		S. 572
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2007
			Mr. Kennedy (for
			 himself, Mr. Smith, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To ensure that Federal student loans are
		  delivered as efficiently as possible in order to provide more grant aid to
		  students.
	
	
		1.Short titleThis Act may be cited as the
			 Student Aid Reward Act of
			 2007.
		2.Student aid reward programPart G of title IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1088 et seq.) is amended by inserting after section 489 the
			 following:
			
				489A.Student aid reward program
					(a)Program authorizedThe Secretary shall carry out a Student Aid
				Reward Program to encourage institutions of higher education to participate in
				the student loan program under this title that is most cost-effective for
				taxpayers.
					(b)Program requirementsIn carrying out the Student Aid Reward
				Program, the Secretary shall—
						(1)provide to each institution of higher
				education participating in the student loan program under this title that is
				most cost-effective for taxpayers, a Student Aid Reward Payment, in an amount
				determined in accordance with
				subsection (c), to encourage the
				institution to participate in that student loan program;
						(2)require each institution of higher
				education receiving a payment under this section to provide student loans under
				such student loan program for a period of 5 years after the date the first
				payment is made under this section;
						(3)where appropriate, require that funds paid
				to institutions of higher education under this section be used to award
				students a supplement to such students’ Federal Pell Grants under subpart 1 of
				part A;
						(4)permit such funds to also be used to award
				need-based grants to lower- and middle-income graduate students; and
						(5)encourage all institutions of higher
				education to participate in the Student Aid Reward Program under this
				section.
						(c)AmountThe amount of a Student Aid Reward Payment
				under this section shall be not less than 50 percent of the savings to the
				Federal Government generated by the institution of higher education’s
				participation in the student loan program under this title that is most
				cost-effective for taxpayers instead of the institution’s participation in the
				student loan program that is not most cost-effective for taxpayers.
					(d)Trigger To ensure cost neutrality
						(1)Limit to ensure cost
				neutralityNotwithstanding
				subsection (c), the Secretary shall not
				distribute Student Aid Reward Payments under the Student Aid Reward Program
				that, in the aggregate, exceed the Federal savings resulting from the
				implementation of the Student Aid Reward Program.
						(2)Federal savingsIn calculating Federal savings, as used in
				paragraph (1), the Secretary shall
				determine Federal savings on loans made to students at institutions of higher
				education that participate in the student loan program under this title that is
				most cost-effective for taxpayers and that, on the date of enactment of this
				section, participated in the student loan program that is not most
				cost-effective for taxpayers, resulting from the difference of—
							(A)the Federal cost of loan volume made under
				the student loan program under this title that is most cost-effective for
				taxpayers; and
							(B)the Federal cost of an equivalent type and
				amount of loan volume made, insured, or guaranteed under the student loan
				program under this title that is not most cost-effective for taxpayers.
							(3)Distribution rulesIf the Federal savings determined under
				paragraph (2) is not sufficient to
				distribute full Student Aid Reward Payments under the Student Aid Reward
				Program, the Secretary shall—
							(A)first make Student Aid Reward Payments to
				those institutions of higher education that participated in the student loan
				program under this title that is not most cost-effective for taxpayers on the
				date of enactment of this section; and
							(B)with any remaining Federal savings after
				making Student Aid Reward Payments under
				subparagraph (A), make Student Aid
				Reward Payments to the institutions of higher education eligible for a Student
				Aid Reward Payment and not described in
				subparagraph (A) on a pro-rata
				basis.
							(4)Distribution to studentsAny institution of higher education that
				receives a Student Aid Reward Payment under this section—
							(A)shall distribute, where appropriate, part
				or all of such payment among the students of such institution who are Federal
				Pell Grant recipients by awarding such students a supplemental grant;
				and
							(B)may distribute part of such payment as a
				supplemental grant to graduate students in financial need.
							(5)Estimates, adjustments, and carry
				over
							(A)Estimates and adjustmentsThe Secretary shall make Student Aid Reward
				Payments to institutions of higher education on the basis of estimates, using
				the best data available at the beginning of an academic or fiscal year. If the
				Secretary determines thereafter that loan program costs for that academic or
				fiscal year were different than such estimate, the Secretary shall adjust by
				reducing or increasing subsequent Student Aid Reward Payments paid to such
				institutions of higher education to reflect such difference.
							(B)Carry overAny institution of higher education that
				receives a reduced Student Aid Reward Payment under
				paragraph (3)(B), shall remain
				eligible for the unpaid portion of such institution’s financial reward payment,
				as well as any additional financial reward payments for which the institution
				is otherwise eligible, in subsequent academic or fiscal years.
							(e)DefinitionsIn this section:
						(1)The term student loan program under
				this title that is most cost-effective for taxpayers means the loan
				program under part B or D of this title that has the lowest overall cost to the
				Federal Government (including administrative costs) for the loans authorized by
				such parts.
						(2)The term student loan program under
				this title that is not most cost-effective for taxpayers means the loan
				program under part B or D of this title that does not have the lowest overall
				cost to the Federal Government (including administrative costs) for the loans
				authorized by such
				parts.
						.
		
